ON MOTION FOR REHEARING, REHEARING EN BANC OR CERTIFICATION
PER CURIAM.
Appellees have filed a motion for rehearing, rehearing en banc, or in the alternative, for certification of conflict. We deny the motions for rehearing and rehearing en banc, but grant the motion for certification. We certify that our decision in this case, with regard to the applicability of Kozel v. Ostendorf, 629 So.2d 817 (Fla.1993), in the context of late service, is in direct conflict with the decision of the Fourth District in Stahl v. Evans, 691 So.2d 1184 (Fla. 4th DCA 1997).
BOOTH, JOANOS and WOLF, JJ., concur.